UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7006


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER MITCHELL, a/k/a Hassan Jones,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:90-cr-00020-2)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Mitchell, Appellant Pro Se.         John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher       Mitchell        appeals      the     district     court’s

order    granting   in    part    and     denying      in    part      his    motion   for

reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006).

We   have   reviewed     the     record    and    find      no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Mitchell, No. 2:90-cr-00020-2 (S.D.W.

Va. May 8, 2009).        We deny Mitchell’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented       in    the    materials

before   the   court     and   argument        would     not     aid   the    decisional

process.

                                                                                AFFIRMED




                                           2